Citation Nr: 1117156	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-23 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left eye disorder, including as secondary to hypertension.

2.  Entitlement to service connection for a left eye disorder, including as secondary to hypertension.

3.  Entitlement to a disability rating higher than 10 percent for the hypertension.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1980 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

Although the Veteran submitted a notice of disagreement (NOD) in June 2007 initiating an appeal of several other claims (that is, other than concerning his left eye disorder and hypertension), and received a statement of the case (SOC) in June 2009 regarding these other claims, his July 2009 substantive appeal (VA Form 9) only addressed the claims concerning his left eye disorder and hypertension.  So these are the only claims currently before the Board because these are the only claims he perfected his appeal concerning.  38 C.F.R. § 20.200 (2010).

Since the certification of the Veteran's appeal to the Board, additional evidence has been submitted with respect to his claims and he did not waive his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  But since the Board is reopening and then granting his claim for service connection for a left eye disorder, the Veteran will not be prejudiced by the Board going ahead and deciding this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the Board must remand the claim for an increased rating for his hypertension to the RO via the Appeals Management Center (AMC), in Washington, DC, for consideration in the first instance.  See again 38 C.F.R. §§ 20.800, 20.1304(c) (2010); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The Board also notes that since the certification of the Veteran's appeal to the Board, he has submitted a statement appointing a new attorney as indicated above.

FINDINGS OF FACT

1.  Although the Veteran appealed the RO's May 1997 denial of his claim for service connection for a left eye disorder (left central retinal artery occlusion), he did not appeal the Board's June 1998 decision affirming that denial.  He also did not appeal the RO's subsequent July 2003 decision denying his petition to reopen this claim.

2.  The additional evidence submitted since that most recent July 2003 RO decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim for a left eye disorder, and raises a reasonable possibility of substantiating this claim.

3.  As there is equally probative, i.e., competent and credible, medical and other evidence of record for and against the claim, it is at least as likely as not the Veteran's left eye disorder is secondary to his service-connected hypertension. 


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision denying service connection for a left eye disorder is final, so too is the Board's June 1998 decision also denying this claim on appeal (since it subsumed that RO decision), as is the RO's subsequent July 2003 decision denying the petition to reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been submitted since that most recent July 2003 RO decision to reopen this claim for a left eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's left eye disorder is proximately due to or the result of his service-connected hypertension disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is reopening and then granting the Veteran's claim for service connection for a left eye disorder - in full, there is no need to discuss whether there has been compliance with these notice-and-duty-to- assist provisions of the VCAA.  This is because even were the Board to assume, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In other words, his claim is being granted, regardless.

II.  Whether there is New and Material Evidence to Reopen the Claim 
for Service Connection for a Left Eye Disorder

The RO originally considered and denied the Veteran's claim for service connection for a left eye disorder (left central retinal artery occlusion) in a May 1997 decision.  The RO sent the Veteran a letter in June 1997 notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  And, in response, he submitted a timely NOD later in July 1997 to initiate an appeal, after which the RO sent him a SOC in November 1997.  He then perfected his appeal to the Board by also submitting a timely substantive appeal (VA Form 9).  38 C.F.R. § 20.200.

During the pendency of that initial appeal, the Veteran had a hearing at the RO in June 1998 before a local hearing officer.  And the hearing officer issued a SSOC in June 1998 continuing to deny the claim.  That same month, the RO sent the Veteran a letter informing him of the continued denial of his claim.

The Board subsequently issued a decision in December 1999 also denying the claim.  When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  The Veteran did not then appeal the Board's decision to the U. S. Court of Appeals for Veterans Claims (formerly the U. S. Court of Veterans Appeals).  So the Board's decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Several years later, the Veteran filed a petition to reopen this claim, which the RO denied in July 2003.  He did not appeal that RO decision, so it is also final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Since the RO and Board have previously considered and denied this claim, and the Veteran did not timely appeal the most recent RO decision, the first inquiry is whether there is new and material evidence since that most recent RO decision to reopen this claim.  38 C.F.R. § 3.156(a).  And irrespective of whether the RO determined there was new and material evidence to reopen the claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

If, however, there is new and material evidence, then the Board must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO's July 2003 decision denying the Veteran's petition to reopen this claim is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis to determine whether the claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the most recent denial of this claim, new and material evidence would consist of competent evidence suggesting a link between the Veteran's current left eye disorder and his military service - including as secondary to his service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.310(a) and (b); and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The additional evidence since submitted includes, among other items, a September 2010 examination report provided by a VA contractor indicating the Veteran has remote central retinal artery occlusions, left eye; and hyperopia, astigmatism, and presbyopia.  This report also indicates the Veteran's acute central retial artery occlusion in his left eye occurred approximately 15 years prior and was more than likely related to his service-connected hypertension. 

This additional evidence is both new and material to the claim because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating this claim - especially since it suggests an etiological relationship between a current left eye disorder and a service-connected disability. See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim); Evans, 9 Vet. App. at 284 (indicating this newly-presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance); and Justus v. Principi, 3 Vet. App. 510 (1992) (indicating this additional evidence is presumed credible for the limited purpose of determining whether it is new and material).

So the claim is reopened, and the Board will now proceed to adjudicate the claim on its underlying merits.

III.  Entitlement to Service Connection for a Left Eye Disorder

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis. See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on this secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  As mentioned, a November 2010 examination report provided by a VA contractor provides diagnoses of central retinal artery occlusions of the left eye, hyperopia, astigmatism, and presbyopia.  So there is no disputing the Veteran has a left eye disorder.  Therefore, the determinative issue is whether he has a left eye disorder that is attributable to his military service -particularly as secondary to his service-connected hypertension as he asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Although the Veteran claims he has a left eye disorder that is attributable to his service-connected hypertension, as a layman, he is not capable of providing an opinion requiring medical knowledge and training.  See again Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).   And determining whether an eye disorder is etiologically related to hypertension is not readily amenable to lay determination.  See again Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, there must be competent medical evidence in support of his claim.  See again Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, there is competent medical evidence both for and against the Veteran's claim.

The report of the November 2010 examination performed by a VA contractor provides a positive opinion as to the relationship between the Veteran's left eye disorder and his hypertension.  The report indicates the Veteran had an acute central retinal artery occlusion in the left eye approximately 15 years ago.  It was more than likely related to hypertension that was discovered at the time and he subsequently developed diabetes mellitus.  The left eye is essentially blind.  He does not show any evidence of any of the ocular complications of diabetes mellitus in the right eye.  This is competent medical evidence in support of the Veteran's claim

However, the Veteran's VA treatment records include competent medical evidence against his claim.  The February 1997 VA eye exam report provides a diagnosis of ophthalmic artery occlusion, but additional tests were needed.  The March 1997 VA C&P Exam report indicates the diagnosed central retinal artery occlusion was embolic in origin, but is difficult to associate with hypertension unless hypertension caused a carotid atherosclerotic lesion which gave rise to an embolus.  An August 1997 eye clinic record notes a probable central retinal artery occlusion of questionable etiology and indicates there was no evidence of hypertensive retinopathy and it was doubtful there was an etiological relationship between the central retinal artery occlusion and hypertension.


In adjudicating a claim for benefits, the Board must determine whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  That is, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making that determination, the Board may not reject a favorable or unfavorable medical opinion based on its own unsubstantiated medical conclusions.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

Here, neither the November 2010 VA contractor's exam report nor the August 1997 VA eye examiner's report indicates the Veteran's claims file was reviewed in conjunction with the examination and opinion.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

Here, the Board finds the history recounted in both the November 2011 VA contractor's exam report and the 1997 VA eye exam report is corroborated by the evidence of record.  That is, to the extent the examiners relied upon the Veteran's self-reported history, this history is consistent with the medical evidence on file.  Therefore, it does not diminish the probative value of either the VA contractor's positive opinion or the VA eye examiner's negative opinion.  

In this particular case at hand, arguably, the evidence is in relative equipoise.  
Both examiners' reports are thorough, well- reasoned, and based on an independent review of the relevant evidence, including the Veteran's medical history, and an objective clinical evaluation.  Hence, the opinions noted in each report have the proper foundation and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Therefore, as there is equally probative medical and other evidence for and against the claim, it is just as likely as not the Veteran's left eye disorder is secondary to his service-connected hypertension.  So service connection is warranted when all reasonable doubt is resolved in his favor.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board emphasizes that it is granting secondary service connection for the veteran's left eye disorder on the basis that is the direct result of his service-connected hypertension, as opposed to aggravation.  Consequently, in implementing this decision, the RO need not deduct the baseline level of severity of the veteran's left eye disorder from its current level.  


ORDER

Service connection for a left eye disorder as secondary to service-connected hypertension is granted.


REMAND

As mentioned, since certification of this appeal, the Board has received additional evidence relating to the Veteran's appeal.  This additional evidence includes a September 2010 exam report prepared by a VA contractor, specifically addressing the severity of the Veteran's hypertension.  However, the Veteran did not waive his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  So if the Board was to consider it in the first instance, this potentially could be prejudicial because the Veteran, in effect, would "lose one bite of the apple," meaning the benefit of one level of judicial review.  Cf., Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for a higher disability rating for hypertension, considering the September 2010 VA contractor's exam report.  If, after considering this additional evidence, a higher rating is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC), which must include discussion of this additional evidence submitted to the Board.  Give the Veteran and his attorney time to respond to this additional SSOC, discussing this additional evidence, before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


